DETAILED ACTION
	This Office action is in response to the amendment filed 3 June 2022.  By this amendment, claim 1 is amended; claim 9 is cancelled; claim 21 is new.  Claims 1-8 and 10-21 are currently pending; claims 11-20 stand withdrawn.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 3 June 2022 have been fully considered but they are not persuasive.  The rejection below has been amended to address the new limitations of claim 1 and new claim 21.  The arguments insofar as they apply to the current rejection are addressed below.
  Regarding claim 1, Applicant argues that the methods of etching used to form the penetration holes in Lee and Ramiah differ and thus, the references are incompatible.  (Remarks, pp. 12-13.)  The Examiner respectfully disagrees; Ramiah is cited for the teaching of penetration holes and vias of varying widths provided within the same semiconductor device.  Ramiah was not cited to disclose the method used to form said penetration holes.  Applicant is respectfully reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant also argues that the teachings of Lee and Ramiah of how the vias are formed are incompatible, thus the teachings of the vias themselves are also incompatible.  (Remarks, pp. 13-14.)  The Examiner respectfully disagrees; as Applicant has acknowledged, the claims of the instant application are not method claims.  The instant claims do not require a particular method of forming the structures therein, nor do the claimed structures themselves implicitly require a specific method of formation.  Thus is it unclear how the method of formation of the prior art structures is germane to the rejection of the device claims.  One of ordinary skill in the art would recognize that the prior art of record teaches tapered penetration vias (e.g., Lee, Fig. 9) and penetration vias of differing widths (e.g., Ramiah, Fig. 6) within the same device, and that there are various methods known and conventional in the art used to form said penetration vias (e.g., gas etching, laser etching, plasma etching, RIE, liquid etching, etc.).
Thus, the prior art of record reads on the claims as currently drafted.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,415,804 B2 to Lee et al. (hereinafter “Lee”) in view of US 7,803,714 B2 to Ramiah et al. (hereinafter “Ramiah”).
Regarding independent claim 1, Lee (Fig. 9) discloses a semiconductor device, comprising: 
a first semiconductor substrate 230 having a first surface (bottom) and a second surface (top) opposite from each other; 
a first circuit layer (within 180) provided on the first surface of the first semiconductor substrate; 
a connection pad 115 provided on the second surface of the first semiconductor substrate; and 
a first penetration via 154c/152c/151c and a second penetration via (Fig. 9 is understood to show a representative subsection of the chip structure, as is customary in the art, thus multiple structures as illustrated are present in the chip structure) extending from the second surface of the first semiconductor substrate into at least a portion of the first circuit layer, wherein the first penetration via and the second penetration via are provided in a first penetration hole and a second penetration hole, respectively, wherein each of the first and second penetration holes comprises a first portion 151c, a second portion 154c, and a third portion 152c, wherein the first portions of the first and second penetration holes are adjacent to the second surface (top) of the first semiconductor substrate 230, and
wherein a width of the second portion 154c of the first penetration hole decreases with decreasing distance from a bottom surface of the first penetration hole (Fig. 9). 
Lee fails to expressly disclose a width of the first portion of the first penetration hole is smaller than a width of the first portion of the second penetration hole.  In the same field of endeavor, Ramiah (Fig. 6) discloses a semiconductor substrate 12 having a first surface and a second surface opposite from each other; a connection pad 14 provided on the second surface of the semiconductor substrate; a first penetration via 30’ and a second penetration via 32’ extending from the second surface of the first semiconductor substrate, wherein the first penetration via and the second penetration via are provided in a first penetration hole and a second penetration hole (Fig. 6), respectively, wherein each of the first and second penetration holes comprises a first portion, a second portion, and a third portion, wherein the first portions of the first and second penetration holes are adjacent to the second surface of the first semiconductor substrate 12, wherein a width D2 of the first portion of the first penetration hole 30’ is smaller than a width D3 of the first portion of the second penetration hole 32’.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of Lee to include penetration holes and vias of varying widths as disclosed by Ramiah for the purpose of establishing electrical connection and heterogeneous chip integration (col. 1, lines 45-60).  
Regarding claim 2, Lee and Ramiah disclose the device of claim 1, Lee (Fig. 9) discloses further wherein the first circuit layer comprises a first via pad 170 and a second via pad 170 therein, wherein the first penetration via 154c/152c/151c is coupled to the first via pad, and wherein the second penetration via is coupled to the second via pad (Fig. 9 is understood to show a representative subsection of the chip structure, as is customary in the art, thus multiple structures as illustrated are present in the chip structure).
Regarding claim 3, Lee and Ramiah disclose the device of claim 2, Lee (Fig. 9) discloses further wherein a width of the first via pad 170 is larger than a width of the third portion 152c of the first penetration hole, and wherein a width of the second via pad is larger than a width of the third portion of the second penetration hole (Fig. 9 is understood to show a representative subsection of the chip structure, as is customary in the art, thus multiple structures as illustrated are present in the chip structure).
Regarding claim 4, Lee and Ramiah disclose the device of claim 2, Lee (Fig. 9) discloses further wherein the first penetration hole and the second penetration hole extend an equal distance from the second surface of the first semiconductor substrate 230, and wherein a height of the first portion 151c of the first penetration hole is less than a height of the second portion 154c of the second penetration hole (the Examiner notes: the “first portion” may be selected to have a height less than a height of the “second portion” of the second penetration hole since the portions are open to interpretation not constrained by the labels of the prior art).
Regarding claim 5, Lee and Ramiah disclose the device of claim 1, in an alternate interpretation, Lee (Fig. 9) discloses wherein a width of the third portion (lower portion of 154c) of the first penetration hole is less than a width of the second portion (upper portion of 154c) of the first penetration hole.
Regarding claim 6, Lee and Ramiah disclose the device of claim 1, Lee (Fig. 9) discloses wherein a sidewall of the first portion 151c of the first penetration hole is substantially perpendicular to the second surface of the first semiconductor substrate 230, and wherein a sidewall of the second portion (152c, portion of 154c) of the first penetration hole has a different inclination angle than the sidewall of the first portion of the first penetration hole (the Examiner notes: the “second portion” may be selected to read on the recited limitations since the portions are open to interpretation and not constrained by the labels of the prior art).
Regarding claim 7, Lee and Ramiah disclose the device of claim 6, Lee (Fig. 9) discloses wherein an angle between the sidewall of the second portion (152c, portion of 154c) of the first penetration hole and the first surface of the first semiconductor substrate is greater than 0° and smaller than 90°.
Regarding claim 8, Lee and Ramiah disclose the device of claim 6, Lee (Fig. 9) discloses wherein a width of the second portion (152c, portion of 154c) of the first penetration hole is less than or equal to a width of the first portion 151c of the first penetration hole.
Regarding claim 10, Lee and Ramiah disclose the device of claim 6, Lee (Fig. 9) discloses wherein a sidewall of the first portion 151c of the second penetration hole is substantially perpendicular to the second surface of the first semiconductor substrate 230, and wherein a sidewall of the second portion (152c, portion of 154c) of the second penetration hole has a different inclination angle from the sidewall of the first portion of the second penetration hole (the Examiner notes: the “second portion” may be selected to read on the recited limitations since the portions are open to interpretation and not constrained by the labels of the prior art).
Regarding claim 11, Lee and Ramiah disclose the device of claim 10, Lee (Fig. 9) discloses wherein the sidewall of the second portion of the first penetration hole differs from the sidewall of the second portion of the second penetration hole in terms of an inclination angle relative to the second surface of the first semiconductor substrate (the Examiner notes: the “second portions” may be selected to read on the recited limitations since the portions are open to interpretation and not constrained by the labels of the prior art).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lee and Ramiah as applied to claim 1 above, and further in view of US 8,729,711 B2 to Nishio (hereinafter “Nishio”).
Regarding claim 21, Lee and Ramiah disclose the device of claim 1, however fail to expressly disclose wherein the first penetration via comprises a barrier layer on the bottom surface of the first penetration hole.  
In the same field of endeavor, Nishio (Fig. 1A) discloses a semiconductor device including penetration vias 23 (col. 13, lines 1-15) provided in penetration holes 20, the penetration vias 23 comprising a barrier layer 22 (col. 13, lines 8-10) on the bottom surface (in contact with 9a) of the penetration hole 20.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a barrier layer on the bottom surface of the first penetration via in the device of Lee and Ramiah for the purpose of preventing diffusion of the penetration via conductive material into other layers (Nishio, col. 13, lines 17-19).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
20 September 2022



/STEVEN B GAUTHIER/              Supervisory Patent Examiner, Art Unit 2813